Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites in last line "the food based on the comparison”.  There is insufficient antecedent basis for “the food” in the claim. 
Claim 13 recites in lines 6 and 8 "said food”.  There is insufficient antecedent basis for “the food” in the claim.
Claims 14-16 depend on claim 13 and are therefore rejected for the same reasons as for claim 13.
To advance the prosecution, for the rest of this office action, examiner will interpret “the food” as “the food item” in claim 3 and “said food” as “said food item” in claim 13.

References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
McLean et al., US 20170245540 A1, published on August 31, 2017, hereinafter McLean, 
Wasik et al., US 20170287162 A1, published on October 5, 2017, hereinafter Wasik,
Lai et al., CN 101425187 A, published on May 6, 2009, hereinafter Lai,
Pfaff et al., "Application of Fin Ray effect approach for production process automation." Annals of DAAAM & Proceedings 22, no. 1 (2011): 1247-1249, hereinafter Pfaff,
Tao et al., US 20140272055 A1, published on September 18, 2014, hereinafter Tao, and
Noda et al., US 20180180534 A1, published on June 28, 2018, filed on February 21, 2018, hereinafter Noda.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Wasik.
Regarding claim 1, McLean discloses a method of orienting food items for processing, comprising: (McLean: Abstract, Figs. 1-2, [0015, 0041])
imaging a food item, (McLean: [0039, 0174, 0185]. For example, “detecting one or more anatomical features of an item of produce via a pair of cameras aligned on common axis” [0039]. “The grippers 23 are then rotated synchronously, to rotate the apple about a substantially horizontal axis and align the anatomical feature (e.g., stem or calyx 101) with a central horizontal axis (shown schematically as 24) in the captured image, as shown in FIG. 4e.” [0174]. “Alternatively, in order to detect such conditions, multiple cameras may be positioned at various positions to capture images along multiple planes. Additionally or alternatively, when processing non-symmetrical items such as pears which float either stem up or stem down (as described above), a preset rotation of each pear during loading onto the base support may be included so that the stem is not aligned vertically, and may therefore be detected during rotation about the vertical axis, as described in the preferred embodiment.”)
creating a digital McLean: Figs. 4a-4e and [0039-0041, 0165]. “Once the apple 100 is in the visual field of the camera system, it can be moved around to allow the cameras to detect predetermined anatomical features 101 of the apple. It may be preferable to move the apple 100 about more than one rotational degree of freedom and or translational degree of freedom in order to accurately identifying a preferred natural axis.” [0165]) and 
orienting said food item to a proper orientation by: (McLean: Figs. 4b-4e and [0042, 0045, 0170, 0173-0183]. “In the illustrated example, due to the preceding rotation of apple 100 on base support 20, the grippers 23 do not contact the stem or calyx of the apple, and therefore do not interfere with subsequent motion of the spike in piercing the apple through its stem- and calyx axis (described in more detail below).” (See [0173]). “At this point, the "natural axis" (specifically, the stem-and-calyx axis of the apple 100) is known, and positioned so that it aligns with a predetermined vector (illustrated by the crosshairs which represent a line extending normal to the page).” (See [0175]). “As a result of rotation about two axes, the specified anatomical features 101 of apple 100 are preferably aligned substantially at the centre of the captured image (i.e. with the crosshairs). The natural axis 102 of the apple 100 is therefore fixed along this position. In the case of apples, this natural axis 102 is generally the stem-calyx axis.” (See [0180]))
rotating said food item about a first axis until said stem and said blossom lie in a pre-determined first plane; (McLean: Figs. 4b-4c and [0170]) and 
rotating said food item about a second axis until said stem and said blossom lie along a pre-determined line. (McLean: Figs. 4d-4e and [0173-0174])
McLean does not disclose explicitly creating a digital three dimensional characterization of the surface of said food item, utilizing said digital three dimensional characterization of the surface of said food item to locate a stem and a blossom in three-dimensional space. 
But Wasik teaches, in the same field of endeavor of image processing and particularly for obtaining three-dimensional models of objects, creating a digital three dimensional characterization of the surface of said food item. (Wasik: Figs. 1 and 4. [0031, 0052, 0057-0060, 0074-0076, 0099]. “In step S06, a three-dimensional model is obtained. More precisely, sensor pairs and poses define a three-dimensional denoted as an hemisphere H=[(Ii, Di, Pi)i].” [0058]. “FIG. 4 is another example of a reconstructed object, here a mango.” [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean’s disclosure with Wasik’s teachings by combining the method of automatically orienting food items (from McLean) with the technique of creating a digital three dimensional characterization of the surface of a food item based on imaging with one or more depth imaging cameras (from Wasik) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of automatically orienting food items would still work in the way according to McLean and the technique of creating a digital three dimensional characterization of the surface of a food item based on imaging with one or more depth imaging cameras would continue to function as taught by Wasik. In fact, with the inclusion of Wasik's technique of creating a digital three dimensional characterization of the surface of a food item based on imaging with one or more depth imaging cameras, the method of automatically orienting food items would be better and more robust since the identification of the surface features and thus the prediction of the orientation of the food item would be more accurate with the digital three dimensional characterization of the surface of the food item. It would also be much more precise and convenient to locate stem and blossom of the food item in three-dimensional space by utilizing the created digital three dimensional characterization of the surface of the food item. 
Therefore, it would have been obvious to combine McLean with Wasik to obtain the invention as specified in claim 1. 
Regarding claim 5, McLean {modified by Wasik} discloses the method of claim 1, wherein a manipulator utilizes an orienting cup with two off-center drive wheels beneath said orienting cup to cause said food item to rotate to present the entire surface of said food item to said depth imaging camera. (McLean: [0173-0179]) (Wasik: [0015, 0019, 0043, 0093].)
The reasoning and motivation to combine the further teaching from Wasik to cause said food item to rotate to present the entire surface of said food item to said depth imaging camera (Wasik: [0015, 0019, 0043, 0093]) would be to provide a practical implementation of the technique to create a digital three dimensional characterization of the surface of a food item based on imaging with one or more depth imaging cameras as discussed above, as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, McLean {modified by Wasik} discloses the method of claim 1, wherein said imaging is performed by an RGB-D camera. (Wasik: [0031].)
Regarding claim 7, McLean {modified by Wasik} discloses the method of claim 1, wherein two or more depth imaging cameras are utilized to image said food item. (Wasik: [0052, 0058].)
Regarding claim 8, McLean {modified by Wasik} discloses the method of claim 1, wherein Wasik: [0052, 0058-0060, 0074-0076].)
Although McLean {modified by Wasik} does not disclose explicitly using four RGB-D cameras instead of using one or two RGB-D cameras (Wasik: [0031, 0052, 0058]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean {modified by Wasik}’s disclosure by using more (such as four) RGB-D cameras since using more RGB-D cameras would increase the photo consistency as taught by Wasik. (Wasik: [0052-0057])
Regarding claim 9, McLean {modified by Wasik} discloses the method of claim 1 wherein a manipulator follows a preset motion pattern to present the entire surface of the food item to the camera. (Wasik: [0015-0019, 0043, 0093])
The reasoning and motivation to combine the further teachings from Wasik are similar to that for claim 5.
Regarding claim 11, McLean {modified by Wasik} discloses the method of claim 1 wherein said food item is an apple. (McLean: [0110, 0162-0165])
Claim 17 is the apparatus (McLean: Figs. 1 and 5. Wasik: Fig. 1 and [0045]) claim corresponding to and broader in scope that the method claim 1. Therefore, since claim 17 is similar in scope to or broader in scope than claim 1, claim 17 is rejected at least on the same grounds as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLean {modified by Wasik} as applied to claim 1 and further in view of Lai.
Regarding claim 2, McLean {modified by Wasik} discloses the method of claim 1, wherein said food item is an apple having a stem indent in which said stem is located and a blossom indent in which said blossom is located and wherein McLean: [0041, 0162-0165]) (Wasik: [0031, 0057-0059, 0075-0076, 0099]) (See discussions in regard to claim 1.)
McLean {modified by Wasik} does not disclose explicitly but Lai teaches, in the same field of endeavor of processing curvatures of a curved surface, a principal axis of curvature algorithm. (Lai: Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean {modified by Wasik}’s disclosure with Lai’s teachings by combining the method of automatically orienting food items (from McLean {modified by Wasik}) with the principal axis of curvature algorithm (from Lai) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of automatically orienting food items would still work in the way according to McLean {modified by Wasik} and the principal axis of curvature algorithm would continue to function as taught by Lai. In fact, the inclusion of Lai's principal axis of curvature algorithm would provide a practical or alternative implementation of the method of automatically orienting food items by effectively utilizing the digital three dimensional characterization of the surface of a food item to more accurately and efficiently identify the proper orientation of the food item. 
Therefore, it would have been obvious to combine McLean {modified by Wasik} with Lai to obtain the invention as specified in claim 2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McLean {modified by Wasik} as applied to claim 1 and further in view of Pfaff.
Regarding claim 4, McLean {modified by Wasik} discloses the method of claim 1, wherein a manipulator grips said food item McLean: [0157])
McLean {modified by Wasik} does not disclose explicitly but Pfaff teaches, in the same field of endeavor of constructing a gripper to grip an object, wherein said manipulator grips an object item using the fin ray effect. (Pfaff: 1st para in section 3 on page 1247)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean {modified by Wasik}’s disclosure with Pfaff’s teachings by combining the method of automatically orienting food items (from McLean {modified by Wasik}) with the technique of gripping an object item using the fin ray effect (from Pfaff) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of automatically orienting food items would still work in the way according to McLean {modified by Wasik} and the technique of gripping an object item using the fin ray effect would continue to function as taught by Pfaff. In fact, the inclusion of Pfaff's technique of gripping an object item using the fin ray effect would provide a practical or alternative implementation of the method of automatically orienting food items by having a gripper structure using fin ray effect to adapt to the shape of the object to be gripped and thus to secure the carrying of the object. (Pfaff: 1st para in section 3)
Therefore, it would have been obvious to combine McLean {modified by Wasik} with Pfaff to obtain the invention as specified in claim 4. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McLean {modified by Wasik} as applied to claim 1 and further in view of Tao.
Regarding claim 10, which depends on claim 1, McLean {modified by Wasik} does not disclose explicitly but Tao teaches, in the same field of endeavor of food processing equipment and particularly for manipulating a fruit or vegetable, wherein a position of a manipulator is tracked using encoders. (Tao: [0047-0050, 0060-0062, 0084-0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean {modified by Wasik}’s disclosure with Tao’s teachings by combining the method of automatically orienting food items (from McLean {modified by Wasik}) with the technique of tracking a position of a tool using encoders (from Tao) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of automatically orienting food items would still work in the way according to McLean {modified by Wasik} and the technique of tracking a position of a tool using encoders would continue to function as taught by Tao. In fact, the inclusion of Tao's technique of tracking a position of a tool using encoders would provide a practical or alternative implementation of the method of automatically orienting food items and would enable automatic tracking of the tool position for proper food alignment. 
Therefore, it would have been obvious to combine McLean {modified by Wasik} with Tao to obtain the invention as specified in claim 10. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McLean {modified by Wasik} as applied to claim 1 and further in view of Noda.
Regarding claim 12, McLean {modified by Wasik} discloses the method of claim 1 wherein one or more RGB-D cameras are utilized to detect (defective items of) said food items that require that food item to be either separated for special processing or to be discarded. (McLean: [0186-0204])
McLean {modified by Wasik} does not disclose explicitly that detecting defective items of said food items is detecting said food items with bruises and the detection is done by detecting color of bruises, which, however, is well known and commonly practiced in the field of image processing and particularly in object appearance inspection, as evidenced by the prior art reference of Noda. (Noda: [0002])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean {modified by Wasik}’s disclosure with Noda’s teachings by combining the method of automatically orienting food items (from McLean {modified by Wasik}) with the technique of detecting color of any bruises to said food items (from Noda) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method of automatically orienting food items would still work in the way according to McLean {modified by Wasik} and the technique of detecting color of any bruises to said food items would continue to function as taught by Noda. In fact, the inclusion of Noda's technique of detecting color of any bruises to said food items would provide a practical or alternative implementation of the defective item detection in the method of automatically orienting food items and would enable a more flexible and thus more robust detection of defective items of said food items. 
Therefore, it would have been obvious to combine McLean {modified by Wasik} with Noda to obtain the invention as specified in claim 12. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,246,333. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘333 patent.
Claims of Application 17585696
Claims of Patent 11,246,333
1. A method of orienting food items for processing, comprising: 






imaging a food item, 


creating a digital three dimensional characterization of the surface of said food item, utilizing said digital three dimensional characterization of the surface of said food item to locate a stem and a blossom in three-dimensional space, and 


orienting said food item to a proper orientation by: 
rotating said food item about a first axis until said stem and said blossom lie in a pre-determined first plane; and rotating said food item about a second axis until said stem and said blossom lie along a pre-determined line.	
1. A method of automatically orienting produce items, wherein each produce item has a stem and a blossom comprising the steps: 
transporting individual produce items into a programmable manipulator, manipulating each produce item, 
imaging each produce item repeatedly with one or more depth imaging cameras as said produce item is manipulated, 
creating a digital three dimensional characterization of the surface of said produce item being manipulated, utilizing said digital three dimensional characterization of the surface of said produce item being manipulated to locate said stem and said blossom in three-dimensional space using a principal axis of curvature algorithm, and 
correcting the orientation of said produce item to a proper orientation by: 
rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line.
2. The method of claim 1, wherein said food item is an apple having a stem indent in which said stem is located and a blossom indent in which said blossom is located and wherein a principal axis of curvature algorithm is utilized to locate said stem indent and said blossom indent.
2. The method of claim 1 wherein said produce item is an apple having a stem indent in which said stem is located and a blossom indent in which said blossom is located and wherein the principal axis of curvature algorithm is utilized to locate said stem indent and said blossom indent.
3. The method of claim 1, wherein said digital three dimensional characterization is a three dimensional model of the surface of said food item, wherein a plurality of three dimensional models of properly oriented food items is stored in a digital library, and wherein an iterative closest point algorithm is utilized to compare said generated three dimensional model with said stored three dimensional models of properly oriented food items and to cause a programmable manipulator to correct the orientation of the food based on the comparison.
3. The method of claim 1 wherein said digital three dimensional characterization is a three dimensional model of the surface of said produce item being manipulated, wherein a plurality of three dimensional models of properly oriented produce items is stored in a digital library, and wherein an iterative closest point algorithm is utilized to compare said generated three dimensional model with said stored three dimensional models of properly oriented produce items and to cause a programmable manipulator to correct the orientation of the produce based on the comparison.
4. The method of claim 1, wherein a manipulator grips said food item using the fin ray effect.
4. The method of claim 1 wherein said manipulator grips said produce item using the fin ray effect.
5. The method of claim 1, wherein a manipulator utilizes an orienting cup with two off-center drive wheels beneath said orienting cup to cause said food item to rotate to present the entire surface of said food item to said depth imaging camera.	
5. The method of claim 1 wherein said manipulator utilizes an orienting cup with two off-center drive wheels beneath said orienting cup to cause said produce item to rotate to present the entire surface of said produce item to said depth imaging camera.
6. The method of claim 1, wherein said imaging is performed by an RGB-D camera.
6. The method of claim 1 wherein said depth imaging camera is an RGB-D camera.
7. The method of claim 1, wherein two or more depth imaging cameras are utilized to image said food item.
7. The method of claim 1 wherein two or more depth imaging cameras are utilized to image said produce item being manipulated.
8. The method of claim 1, wherein four RGB-D cameras are positioned around said food item, and each camera generates a three dimensional model of the food item.
8. The method of claim 1 wherein four RGB-D cameras are positioned around said produce item being manipulated, and each camera generates a three dimensional model of the produce item being manipulated.
9. The method of claim 1, where a manipulator follows a preset motion pattern to present the entire surface of the food item to the camera.
9. The method of claim 1 where said manipulator follows a preset motion pattern to present the entire surface of the produce item to the camera.
10. The method of claim 1, wherein a position of a manipulator is tracked using encoders.
10. The method of claim 1 wherein a position of said manipulator is tracked using encoders.
11. The method of claim 1, wherein said food item is an apple.
11. The method of claim 1 wherein said produce items are apples.
12. The method of claim 1, wherein one or more RGB-D cameras are utilized to detect the color of any bruises to said food items that require that food item to be either separated for special processing or to be discarded.
12. The method of claim 1 wherein one or more RGB-D cameras are utilized to detect the color of any bruises to said produce items that require that produce item to be either separated for special processing or to be discarded.
13. A method of automatically orienting food items, wherein each food item has a stem and a blossom comprising the steps: 
imaging a food item as said food item is manipulated to create a three dimensional characterization of said food item, 

comparing, using an iterative closest point algorithm, the created digital three dimensional characterization of the surface of said food with a digital library of a plurality of three dimensional models of properly oriented and symmetric food items to locate a closest match between the created digital three dimensional characterization of the surface of said food and one of three dimensional models in the digital library, and 

correcting the orientation of said food item to a proper orientation based on the located closest match.
13. A method of automatically orienting produce items, wherein each produce item has a stem and a blossom comprising the steps: 
imaging a produce item repeatedly with one or more depth imaging cameras as said produce item is manipulated to create a three dimensional characterization of said produce item, 
comparing, using an iterative closest point algorithm, the created digital three dimensional characterization of the surface of said produce with a digital library of a plurality of three dimensional models of properly oriented and symmetric produce items to locate a closest match between the created digital three dimensional characterization of the surface of said produce and one of three dimensional models in the digital library, and 
correcting the orientation of said produce item to a proper orientation based on the located closest match by: rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line.
14. The method of claim 13, wherein said correcting further comprises: actuating a manipulator to correct the orientation of said food item to said proper orientation.
14. The method of claim 13, further comprising: transporting individual produce items into a programmable manipulator, manipulating each produce item, and actuating said manipulator to correct the orientation of said produce item to said proper orientation.
15. The method of claim 13, wherein said correcting uses a manipulator to grip said food item using a fin ray effect.
15. The method of claim 14 wherein said correcting uses said manipulator to grip said produce item using the fin ray effect.
16. The method of claim 13, wherein said correcting uses a manipulator that comprises an orienting cup with two off-center drive wheels beneath said orienting cup to cause said food item to rotate to present the entire surface of said food item to said depth imaging camera.
16. The method of claim 14 wherein said correcting uses said manipulator that comprises an orienting cup with two off-center drive wheels beneath said orienting cup to cause said produce item to rotate to present the entire surface of said produce item to said depth imaging camera.
17. A system of automatically orienting food items, wherein each food item has a stem and a blossom comprising: 



an imager configured to image each food item, 


a data processor configured to create a digital three dimensional characterization of the surface of a food item being manipulated and utilize said digital three dimensional characterization of the surface of said food item being manipulated to locate said stem and said blossom in three-dimensional space, and 


wherein said data processor is configured to correct the orientation of said food item to a proper orientation by: rotating said food item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said food item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line.
17. A system of automatically orienting produce items, wherein each produce item has a stem and a blossom comprising: a manipulator to transport individual produce items and manipulate each produce item, 
an imager to image each produce item repeatedly with one or more depth imaging cameras as said produce item is manipulated, 
a data processor to create a digital three dimensional characterization of the surface of said produce item being manipulated and utilize said digital three dimensional characterization of the surface of said produce item being manipulated to locate said stem and said blossom in three-dimensional space using a principal axis of curvature algorithm, and 
wherein said manipulator is configured to correct the orientation of said produce item to a proper orientation by: rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line.



Allowable Subject Matter
While claims 3 and 13-16 are rejected on the ground of nonstatutory double patenting and also under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, they are neither anticipated by nor obvious in view of the prior art of record.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding the claim 3, which depends on the claim 1, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
wherein an iterative closest point algorithm is utilized to compare said generated three dimensional model with said stored three dimensional models of properly oriented food items and to cause a programmable manipulator to correct the orientation of the food item based on the comparison.
Regarding the claims 13-16, the prior art fails to teach alone or in reasonable combination the following limitations (in consideration of the claim as a whole):  
comparing, using an iterative closest point algorithm, the created digital three dimensional characterization of the surface of said food item with a digital library of a plurality of three dimensional models of properly oriented and symmetric food items to locate a closest match between the created digital three dimensional characterization of the surface of said food item and one of three dimensional models in the digital library, and 
correcting the orientation of said food item to a proper orientation based on the located closest match.
The closest prior arts, McLean et al. (US 20170245540 A1), Wasik et al. (US 20170287162 A1), and Rad et al. (US 20180268601 A1) reveal a similar system and technique as discussed in detail in the office action dated 6/9/2021 of the parent application 16501231, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ju et al. (US 20180055268 A1): Embodiments of the present disclosure provide a method and a device for peeling, including a peeling means, a fixing means, a first motor, a second motor, a control device for controlling the peeling means, a three-dimensional (3D) modeling apparatus configured to acquire three-dimensional coordinates of the surface of the item to be peeled, and a processing and controlling unit, wherein the processing and controlling unit is connected to the three-dimensional modeling apparatus and configured to determine an operating parameter of the peeling means, an operating parameter of the first motor and an operating parameter of the second motor, the processing and controlling unit is further connected to the first motor and controls the first motor to drive the movement of the fixing means, the processing and controlling unit is further connected to the second motor and control the second motor to drive the movement of the peeling means. (abstract)

    PNG
    media_image1.png
    392
    532
    media_image1.png
    Greyscale

Mutti et al. (US 20160150213 A1): A method and system for using one or more sensors configured to capture two-dimensional and/or three dimensional image data of one or more objects. In particular, the method and system combine one or more digital sensors with visible and near infrared illumination to capture visible and non-visible range spectral image data for one or more objects. The captured spectral image data can be used to separate and identify the one or more objects. Additionally, the three-dimensional image data can be used to determine a volume for each of the one or more objects. The identification and volumetric data for one or more objects can be used individually or in combination to obtain characteristics about the objects. The method and system provide the user with the ability to capture images of one or more objects and obtain related characteristics or information about each of the one or more objects. (abstract)
Blanc (US 20210276751 A1): The invention relates to a method and device for orienting an umbilicated fruit, in which, during a first orientation phase (22), the presence of at least a portion of an umbilicus is detected in at least one initial image (II), then the fruit is driven (24) in spinning rotation about a first axis of rotation at an angular amplitude of between 5° and 45°, and then the presence of at least a portion of an umbilicus is detected in at least one subsequent image (IU). If at least a portion of an umbilicus is detected in at least one initial image (II) and no longer detected in each subsequent image (IU), the first orientation phase is stopped and the method is continued. (abstract)

    PNG
    media_image2.png
    373
    311
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    352
    391
    media_image3.png
    Greyscale

Wan Dael et al. ( US 20180113083 A1): A non-destructive inspection method for inline inspection of an object comprises moving an object in between a radiation source and an image detector and through a three-dimensional scanner field of view, imaging the object using the image detector to obtain a projection radiograph of an internal structure of the object, scanning an exterior surface of the object using the 3D scanner, fitting a shape model of the object to a point cloud provided by the 3D scanner to obtain a surface model of the exterior surface, creating a solid model of the surface model by taking a grey value distribution of a reference object into account, simulating a reference radiograph from the solid model and comparing the reference and projection radiographs to detect internal deviations of the object. (abstract)

    PNG
    media_image4.png
    207
    377
    media_image4.png
    Greyscale

Smilowitz et al. (US 20180374144 A1): An online vending system for vending physically any unique food items. The vending system has a food rack system and individual robots for carrying the food items to and from the food rack system. Each food item is characterized by obtaining for it at least its image taken from plural sides thereof and a customer interface is provided that allows a customer to view and obtain various parameter data relating to each physically unique food item, to enable individual selection of fresh fruit items such as apples, pears and the like. (abstract)

    PNG
    media_image5.png
    339
    472
    media_image5.png
    Greyscale


Ross et al. (US 5250311 A): A peeling and coring apparatus (20) for use with perishable produce (24) having a tapered neck portion (32) of reduced transverse dimension. Upon placement of the produce (24) into a tapered coring cup (30) formed to receive the produce (24), a detecting mechanism (36) detects the extension of the tapered neck portion (32) into the coring cup (30) by a distance sufficient to indicate proper orientation of the produce (24) relative to the coring cup (30). If the detecting mechanism (36) determines that the produce (24) is improperly oriented relative the coring cup (30), the peeling and coring apparatus (20) removes the produce (24) from the coring cup (30) prior to further processing of the produce (24). If the detecting mechanism (36) determines that the produce (24) is properly oriented, a gripping mechanism (34) grips the produce (24) to secure it against the coring cup (30) in preparation for further processing such as peeling and coring. (abstract)

    PNG
    media_image6.png
    289
    549
    media_image6.png
    Greyscale

Durkin et al. (US 8014569 B2): A method and an apparatus for noninvasively and quantitatively determining spatially resolved absorption and reduced scattering coefficients over a wide field-of-view of a food object, including fruit or produce, uses spatial-frequency-domain imaging (SFDI). A single modulated imaging platform is employed. It includes a broadband light source, a digital micromirror optically coupled to the light source to control a modulated light pattern directed onto the food object at a plurality of selected spatial frequencies, a multispectral camera for taking a spectral image of a reflected modulated light pattern from the food object, a spectrally variable filter optically coupled between the food object and the multispectral camera to select a discrete number of wavelengths for image capture, and a computer coupled to the digital micromirror, camera and variable filter to enable acquisition of the reflected modulated light pattern at the selected spatial frequencies. (abstract)

    PNG
    media_image7.png
    548
    494
    media_image7.png
    Greyscale


Grabner et al. (US 10769411 B2): Techniques are provided for selecting a three-dimensional model. An input image including an object can be obtained, and a pose of the object in the input image can be determined. One or more candidate three-dimensional models representing one or more objects in the determined pose can be obtained. From the one or more candidate three-dimensional models, a candidate three-dimensional model can be determined to represent the object in the input image. (abstract)

    PNG
    media_image8.png
    353
    767
    media_image8.png
    Greyscale

Frings (US 9757139 B2): In a medical gripping tool with several branches, one branch includes a first flexurally elastic spar, a second flexurally elastic spar, of which the distal end is connected to the distal end of the first flexurally elastic spar, a rib, which is spaced apart from the proximal ends and from the distal ends of the flexurally elastic spars, and a linear guide for coupling the second flexurally elastic spar to the rib, in such a way that a linear movement of the second flexurally elastic spar relative to the rib is possible. (abstract)

    PNG
    media_image9.png
    401
    413
    media_image9.png
    Greyscale

Carlson (US 4706797 A): A first unit positions and then rotates an apple with a randomly oriented core. Rotation is stopped when any one of a series of aligned probes enters into one of the indents in the core of the apple. A second unit with axis of rotation at 90 degrees from the axis of rotation of the first unit takes and holds the positioned apple, and then rotates it. Rotation is stopped when a positioned probe enters into the indent in the core to align the core of the apple in the desired position to provide apple core alignment. (abstract)

    PNG
    media_image10.png
    406
    620
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669